Citation Nr: 0726438	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  07-05 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to January 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in June 2007.  A transcript of the hearing 
has been associated with the claim file.  


FINDINGS OF FACT

PTSD is manifested by moderate occupational and social 
impairment with symptoms of disturbing dreams, sleep 
disturbance, problems with socialization, some elements of 
memory loss and anxiety.  



CONCLUSION OF LAW

PTSD is 30 percent disabling.  U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the applicable rating criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (PTSD) (2006), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo- 
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for symptoms not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  38 C.F.R. § 4.130 (2006).  

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2006).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  In such cases, the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  We conclude 
that the disability has not significantly changed and that a 
uniform rating is warranted.  

At a VA examination of August 2006 the veteran reported 
suffering from occasional nightmares and irritability after 
returning from World War II, but no significant PTSD symptoms 
until recently.  He reported experiencing hyperarousal 
symptoms, social anxiety, some anger and irritability, 
hypervigilence, and sleep problems.  He further reported 
never having been in a mental clinic or having taken 
medication, and never attempting suicide.

Upon examination his appearance, attitude and behaviors were 
generally within normal limits.  Hygiene and grooming were 
good.  He had good eye contact and answered all questions 
appropriately.  Thought process was rational and goal 
oriented, speech was relevant, coherent, and productive.  
There was no evidence of specific obsessions, compulsions, 
phobias, or ritualistic behaviors.  He was oriented times 
three.  His short term memory and concentration skills were 
intact.  The examiner estimated his intellectual skills to be 
in the average range.  His mood was pleasant and euthymic.  
His affect was appropriate.  There was no evidence of 
anxiety, distress or agitation during the exam.  The examiner 
noted that his PTSD symptoms were mild with occasional 
nightmares 3 to 4 times a year, no flashbacks, notable 
increase in social anxiety and some social avoidance.   He 
presented with some mild episodic emotional detachment and 
estrangement from others although it was not severe and 
persistent.  He denied any significant problems with anger.  
He reported a sleep impairment averaging 4 to 5 hours of 
sleep at night.  Concentration and memory were adequate and 
there were no suicidal or homicidal thoughts.  Impulse 
control was good.  There was no evidence of clinical 
depression, mania or psychosis, and no history of antisocial 
behaviors.  Overall, he presented himself as a relatively 
high-functioning individual with a history of good adaptive 
skills who was gainfully employed until he retired and 
maintained a marriage and family.  He was diagnosed with post 
traumatic stress disorder, chronic and mild.  His GAF score 
was 73.

At a Travel Board hearing of June 2007 the veteran testified 
that he normally did not like being around people and that he 
had a very difficult time sleeping.  He further testified 
that he sometimes has a lot of anger; that his speech was 
messed up and that is why he stays away from organizations; 
that he could not watch any Gulf War reports because it 
causes him stress; that he has problems with his memory such 
as walking in and out and forgetting what he went there for, 
or forgetting where he put things, or losing things.  In 
addition, he testified that he has more and more recurring 
dreams of what happened to him in service and therefore has 
difficult sleeping.  The veteran visibly was upset when he 
was discussing some topics of his past experiences in service 
and tried to avoid certain memories.  

Initially, the Board notes that a GAF score of 73 has been 
assigned. Although the GAF score does not fit neatly into the 
rating criteria, the GAF score is evidence.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 31-40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at time illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  In reaching a determination in this case, 
the Board has considered the whole of the evidence, to 
include the appellant's statements, the assigned GAF scores, 
and the medical opinions.

After a careful review of the evidence of record the Board 
finds that the competent evidence of record more nearly 
approximates an evaluation of 30 percent disabling.  In that 
regards the board notes that while at the VA examination of 
August 2006 the veteran was noted to be suffering from mild 
PTSD symptoms and presented himself as a relatively high-
functioning individual with a history of good adaptive skills 
who was gainfully employed until he retired and maintained a 
marriage and family, at the Travel Board hearing of June 2007 
the veteran testified that his symptoms had increased and he 
was visibly anxious when discussing certain experiences from 
his military service.  He testified that he had problems 
sleeping with increasing recurring nightmares; that he 
isolated himself from people; that he avoided certain 
memories and that he has some elements of memory loss.  This 
Veterans Law Judge has had the opportunity to personally 
observe the veteran during his testimony and finds him 
credible.  The veteran is competent to report symptoms as 
they come through his senses and is competent to report that 
his symptoms have increased in severity.  See Layno v. Brown 
6 Vet. App. 465 (1994).  The veteran's testimony at the 
hearing was credible and the symptoms described and behavior 
observed more nearly approximates a 30 percent evaluation.  
While the only GAF score of record is 73 and this is 
reflective of only mild symptoms, the veteran's credible 
testimony described symptoms which more nearly approximate 
occupational and social impairment with occasional decrease 
in work efficiency.  Therefore, the Board finds that the 
veteran's overall disability picture is best represented by a 
30 percent evaluation.  

Furthermore, the Board finds that the symptoms are not severe 
enough to warrant an evaluation in excess of 30 percent 
disabling.  The evidence does not show circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week; or impaired judgment due to PTSD.  Rather, 
the competent evidence of record establishes that the 
veteran's thoughts are coherent and rational, he was 
oriented, and he had no hallucinations or paranoid delusions.  
Additionally, while there was evidence of anxiety there was 
no mention of panic attacks.  In essence he does not have 
occupational and social impairment with reduced reliability 
and productivity.

The Board has considered all of the evidence of record and 
finds that the competent evidence of record more nearly 
approximates a higher evaluation reflective of moderate 
symptoms.  Based on the foregoing, the Board finds that the 
level of severity of the veteran's PTSD is best reflected by 
a 30 percent evaluation.  See 38 C.F.R. §§ 4.7, 4.126, 4.130,  
Diagnostic Code 9411 (2006).  


ORDER

A 30 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


